     Case 2:14-cr-00086-MCE-EFB Document 90 Filed 08/04/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:14-cr-0086-MCE-EFB-P
12                        Respondent,
13           v.                                         ORDER
14    MICHAEL RAY ROBERTSON,
15                        Movant.
16

17          On February 18, 2019, the court resolved the only pending matter – movant’s motion for a

18   copy of his plea agreement. ECF No. 85. Despite the resolution of outstanding matters in these

19   proceedings, movant now moves for the appointment of counsel. ECF No. 89. Movant’s motion

20   is DENIED.

21          There currently exists no absolute right to appointment of counsel in habeas proceedings.

22   See Nevius v. Sumner, 105 F.3d 453, 460 (9th Cir. 1996). The court may appoint counsel at any

23   stage of the proceedings “if the interests of justice so require.” See 18 U.S.C. § 3006A; see also,

24   Rule 8(c), Rules Governing § 2255 Cases. The court does not find that the interests of justice

25   would be served by the appointment of counsel at this stage of the proceedings.

26          So ordered.

27   Dated: August 4, 2020.

28
